       Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    JACQUES MESTAYER, ET AL.,                                                      CIVIL ACTION
        Plaintiffs

    VERSUS                                                                         NO. 19-14432

    CITY OF NEW ORLEANS,                                                           SECTION: “E” (3)
         Defendant



                                       ORDER AND REASONS

        Before the Court is a Motion to Dismiss Pursuant to Rule 12(b)(6), Rule 12(b)(1),1

and Rule 9(b) (the “Motion to Dismiss”) filed by Defendant, the City of New Orleans (“the

City”).2 For the following reasons, the Motion to Dismiss is GRANTED.

                                            BACKGROUND3

        This action is brought by Plaintiffs Jaques Mestayer and Theodore Wong, who paid

fines and penalties as mandated by notices of traffic violations (“Notice of Violation”)

issued on behalf of the City of New Orleans Photo Safety Program, after November 4,

2010.4 On February 22, 2007, the City Council enacted the Automated Traffic




1 Although Defendant purports to bring its motion under Fed. R. Civ. P. 12(b)(1), no argument is made for
dismissal on that basis.
2 R. Doc. 38. Plaintiffs oppose the Motion to Dismiss. R. Doc. 43. The City of New Orleans filed a reply. R.

Doc. 44. Plaintiffs filed a sur-reply. R. Doc. 47. The City of New Orleans requested oral argument on the
Motion to Dismiss. R. Doc. 39.
3 The facts recited herein are as alleged in Plaintiffs’ Complaint, R. Doc. 1, and Plaintiffs’ pleading designated

as its Second Amended Complaint. R. Doc. 35. Although Plaintiffs refer to R. Doc 35 as their “second”
amended complaint, the complaint is, in reality, Plaintiffs’ first amended complaint. On March 4, 2020,
Plaintiffs filed a motion for leave to file a first amended complaint. R. Doc. 14. On April 3, 2020, Plaintiffs
informed the Court that their motion for leave to file a first amended complaint was moot. R. Doc. 19 at 1-
2. Accordingly, on April 8, 2020, the Court denied as moot Plaintiffs’ motion for leave to file a first amended
complaint. R. Doc. 26. Plaintiffs erroneously designated their next pleading as their Second Amended
Complaint.
4 R. Doc. 1 at ¶ 1. Mestayer and Wong assert this action is brought “individually by Plaintiffs and on behalf

of a class of persons similarly situated.” Id. This decision affects only the named plaintiffs.

                                                        1
       Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 2 of 16



Enforcement System Ordinance (“ATES Ordinance”), codified in Chapter 154 of the Code

of the City of New Orleans, Sections 154-2, and 154-1701-1704.5

        On or about November 20, 2017, Plaintiff Jacques Mestayer received in the mail a

Notice of Violation alleging a violation of driving in excess of the speed limit on November

9, 2017.6 He requested an Administrative Adjudication Hearing before the City, which

was held on May 15, 2018. A Notice of Determination was rendered by the City denying

his appeal and demanding payment in the amount of $110.00.7 Mestayer appealed this

decision and, by judgment dated August 20, 2018, the Municipal and Traffic Court for the

City of New Orleans court found Mestayer liable for the violation as set forth in the Notice

of Violation.8 Mestayer appealed this judgment to the First City Court for the Parish of

Orleans and, by judgment dated May 7, 2019, that court reversed the August 20, 2018

judgment, explaining:

        The notice states, ‘I knowing that false statements on this form are
        punishable by law, state that I have probable cause to believe that.’ False
        statements are not punishable by law, unless they are made under a valid
        oath, which requires the signature of the person making it, and the
        signature of the person having authority to administer such an oath. State
        v. Duhon, 674 So.2d 944 (La. 1996). In this matter, there is no signature by
        the New Orleans Police Department officer, or any other signature of an
        authorized official on the notice. The officer whose name appears on the
        Notice of Violation cannot be punished by law, as he has not signed the
        document under a valid oath. The notice thereby constitutes a fraud.9

Because the City did not appeal, the First City Court’s judgment became final on May 7,

2019.10




5 R. Doc. 1 at ¶ 9.
6 Id. at ¶ 16.
7 Id. at ¶ 17.
8 Id. at ¶ 18.
9 Id. at ¶ 22 (emphasis in original) (citing R. Doc. 1-2).
10 Id. at ¶ 23.


                                                        2
       Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 3 of 16



         Plaintiff Theodore Wong received two Notices of Violations, dated April 9, 2014

and August 29, 2018, which he paid and did not contest.11

         On December 10, 2019, Plaintiffs filed their complaint in federal court,12 bringing

causes of action under the federal mail and wire fraud criminal statutes, 18 U.S.C. §§ 1341

and 1343,13 as well as Louisiana state laws prohibiting fraud and unjust enrichment.14 In

their complaint, Plaintiffs expressly allege “[t]his Court has subject matter jurisdiction

over this action pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2) . . . [and]

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.”15

         On February 21, 2020, the City filed its first Motion to Dismiss for Lack of

Jurisdiction,16 arguing the Court lacked diversity jurisdiction pursuant to the Class Action

Fairness Act (CAFA).17 On February 27, 2020, Plaintiffs filed an opposition to the Motion

to Dismiss, arguing that, because they alleged the City violated the federal mail and wire

fraud criminal statutes, the Court has federal question jurisdiction over this matter

pursuant to 28 U.S.C. § 1331.18 On March 6, 2020, the City filed a reply in support of its

first Motion to Dismiss,19 arguing “18 U.S.C. §§ 1341 and 1343 proscribe mail and wire

fraud and establish criminal penalties for violations; they do not provide for any private

enforcement or cause of action.”20 On April 3, 2020, Plaintiffs filed a sur-reply,21 arguing

they should be permitted to amend their complaint to allege federal question jurisdiction



11 Id. at ¶ 25.
12 R. Doc. 1.
13 Id. at ¶¶ 63-67.
14 Id. at ¶¶ 75-84.
15 Id. at ¶ 2.
16 R. Doc. 10.
17 R. Doc. 10 at 1.
18 R. Doc. 12.
19 R. Doc. 17.
20 Id. at 4.
21 R. Doc. 21.


                                              3
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 4 of 16



based on “violations of Due Process in contravention to the Fifth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. § 1983.”22 In conjunction

with filing their sur-reply, Plaintiffs filed a Motion for Leave to File Second Amended

Complaint,23 seeking to add allegations that federal “[j]urisdiction exists pursuant to 28

U.S.C. § 1331, and 1343 based on 42 U.S.C. § 1983 and questions of federal constitutional

law” and “supplemental jurisdiction [exists] over Plaintiffs’ state law claims pursuant to

28 U.S.C. § 1367.”24 During a telephone status conference on April 16, 2020, Plaintiffs’

counsel “informed the Court Plaintiffs concede the Court does not have subject matter

jurisdiction over this matter under the Class Action Fairness Act or federal question

jurisdiction based on violations of the federal mail and wire fraud criminal statutes, 18

U.S.C. §§ 1341 and 1343.”25 “According to Plaintiffs’ counsel, the sole basis of jurisdiction

is federal question jurisdiction based on violations of 42 U.S.C. § 1983.”26 On April 17,

2020, the Court issued an Order and Reasons denying the City’s first Motion to Dismiss

for Lack of Subject Matter Jurisdiction and granting Plaintiffs’ Motion for Leave to File

Second Amended Complaint.27

        On April 30, 2020, the City filed its second Motion to Dismiss.28 The City argues

Plaintiffs’ § 1983 claim should be dismissed under Fed. R. Civ. P. 12(b)(6) for failure to

state a claim because “their Complaint on its face does not identify a constitutional

violation.”29 The City alternatively argues that, “[t]o the extent Plaintiffs’ Second




22 Id. at 1-2.
23 R. Doc. 23. The City opposed Plaintiff’s Motion for Leave to File Second Amended Complaint. R. Doc. 29.
24 R. Doc. 23-2 at 1-2.
25 R. Doc. 30 at 1.
26 Id.
27 R. Doc. 34.
28 R. Doc. 38.
29 R. Doc. 38-1 at 8.


                                                    4
       Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 5 of 16



Amended Complaint could be read to allege a constitutional violation, Plaintiffs’ Second

Amended Complaint does not clearly state whether Plaintiffs allege a procedural due

process claim or substantive due process claim.”30 In the event Plaintiffs bring a

procedural due process claim, the City argues “Plaintiffs’ Second Amended Complaint

does not specify any alleged insufficiency in process or any constitutional defect in the

actions of the traffic and city courts.”31 In the event Plaintiffs bring a substantive due

process claim, the City argues that, “[a]lthough Plaintiffs allege a due process violation

based on the alleged deprivation of ‘fines/penalties,’ Plaintiffs do not have a property

interest in these fines or penalties.”32 The City alternatively argues that, “[i]n the event

that the Court determines that Plaintiffs have properly stated a claim under 42 U.S.C. §

1983,” Plaintiffs’ § 1983 claim has prescribed.33 According to the City, “Plaintiffs’ action

would be delictual in nature and subject to the liberative prescription of one year

established by Louisiana Civil Code Article 3492,”34 and “[t]aking Plaintiffs’ allegations

as true, on the face of the Notice of Violation, both Mr. Mestayer and Mr. Wong would

have seen that their notices were not signed by a police officer” over one year before the

instant lawsuit was filed.35

        The City next argues Plaintiffs’ claim for relief under the federal mail and wire

fraud statutes, 18 U.S.C. §§ 1341 and 1343, should be dismissed pursuant to Rule 12(b)(6)

because “those federal criminal statutes do not provide a private right of action.”36




30 Id. at 9.
31 Id. at 12.
32 Id. at 13 (internal citation omitted).
33 Id. at 13-14.
34 Id. at 14.
35 Id. at 16.
36 Id. at 15.


                                             5
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 6 of 16



        Finally, the City argues Plaintiffs’ state law claims should be dismissed because,

“[u]pon dismissal of Plaintiffs’ [federal] claims in their Second Amended Complaint,

Plaintiffs will have stated no viable federal claim against the City” and “[w]ith no federal

question remaining, the Court should decline to exercise supplemental jurisdiction over

Plaintiffs’ remaining state law claims, see 28 U.S.C. § 1367(c)(3), and dismiss Plaintiffs’

state law claims.”37 The City alternatively argues Plaintiffs’ state law claims should be

dismissed pursuant to Rule 12(b)(6) and Rule 9(b). With respect to Plaintiffs’ state law

fraud claims, the City argues these claims are “prescribed,” for the same reasons their §

1983 claim is prescribed,38 or, in the alternative, Plaintiffs’ fraud claims should be

dismissed because Plaintiffs fail to plead the elements of fraud as required by Rule

12(b)(6) and, moreover, Plaintiffs fail to plead fraud with particularity as required by Rule

9(b).39 With respect to Plaintiffs’ unjust enrichment claim, the City contends “Plaintiffs

cannot state a claim for unjust enrichment because they cannot allege an enrichment

without cause and because they have other remedies at law available.”40

                                      LEGAL STANDARD

Rule 12(b)(6)

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted

if the plaintiff has not set forth factual allegations in support of his claim that would entitle

him to relief.41 As the Fifth Circuit explained in Gonzalez v. Kay:



37 Id. at 6.
38 Id. at 16.
39 Id. at 17-21.
40 Id. at 22
41 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.

2007).

                                                   6
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 7 of 16



        “Factual allegations must be enough to raise a right to relief above the
        speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct.
        1955, 167 L.Ed.2d 929 (2007). The Supreme Court recently expounded
        upon the Twombly standard, explaining that “[t]o survive a motion to
        dismiss, a complaint must contain sufficient factual matter, accepted as
        true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
        --- U.S. ----, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
        Twombly, 550 U.S. at 570, 127 S.Ct. 1955, 167 L.Ed.2d 929). “A claim has
        facial plausibility when the plaintiff pleads factual content that allows the
        court to draw the reasonable inference that the defendant is liable for the
        misconduct alleged.” Id. It follows that “where the well-pleaded facts do not
        permit the court to infer more than the mere possibility of misconduct, the
        complaint has alleged – but it has not ‘show[n]’ – that the pleader is entitled
        to relief. ” Id. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)).

577 F.3d 600, 603 (5th Cir. 2009).

        This Court cannot look beyond the factual allegations in the pleadings to determine

whether relief should be granted.42 In assessing the complaint, a court must accept all

well-pleaded facts as true and liberally construe all factual allegations in the light most

favorable to the plaintiff.43 “Dismissal is appropriate when the complaint ‘on its face

show[s] a bar to relief.’”44

                                      LAW AND ANALYSIS

I.      Plaintiffs’ Claim for Violation of the Federal Mail and Wire Fraud
        Statutes is Dismissed.

        The City argues Plaintiffs’ claim for relief under the federal mail and wire fraud

statutes, 18 U.S.C. §§ 1341 and 1343, should be dismissed pursuant to Rule 12(b)(6)

because “those federal criminal statutes do not provide a private right of action.”45

Plaintiffs do not respond to this argument, nor do they provide any argument supporting



42 See Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.
1996).
43 Spivey, 197 F.3d at 774; Lowrey v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997).
44 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (unpublished) (quoting Clark v.

Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)).
45 R. Doc. 38-1 at 15.


                                                    7
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 8 of 16



their right to bring a private right of action for violations of the federal mail and wire fraud

statutes. Further, Plaintiffs concede the sole basis this Court’s subject matter jurisdiction

rests on violations of 42 U.S.C. § 1983, not the federal mail and wire fraud statutes.46

        The Fifth Circuit has clearly held there is no private right of action under the

federal mail fraud statute.47 Likewise, the Fifth Circuit has clearly held there is no private

right of action under the federal wire fraud statute.48 Because the federal mail and wire

fraud statutes do not operate to create a private cause of action for damages against

defendants who have allegedly violated the statutes, the motion to dismiss Plaintiffs’

claims for violation of the federal mail and fraud statutes is granted.

II.     Plaintiffs Have Failed to Sufficiently Allege § 1983 Claims.

        With respect to Plaintiffs’ § 1983 claims, the City argues “Plaintiffs’ Second

Amended Complaint does not clearly state whether Plaintiffs allege a procedural due

process claim or substantive due process claim.”49 Indeed, in Plaintiffs’ Second Amended

Complaint, they merely allege:

        The City of New Orleans’ policy or custom of utilizing a fraudulent Notice of
        Violation in the enforcement of its Automated Traffic Enforcement System
        (“ATES”), has caused actual damages to the plaintiffs and putative class in
        the payment of fines/penalties in the amount of $184,378,007.00 for the
        time period November 4, 2010, though December, 2019, and all
        “fines/penalties from that date until judgment, as said actions constitute a
        deprivation of the property of the plaintiffs and class members without due
        process of law in violation of Fifth and Fourteenth Amendments to the
        United States Constitution and 42 U.S.C. § 1983.50




46 R. Doc. 30 at 1.
47 Bell v. Health-Mor, Inc., 549 F.2d 342, 346 (5th Cir. 1977).
48 Napper v. Anderson, 500 F.2d 634 (5th Cir. 1975), cert. denied, 423 U.S. 837 (1975).
49 R. Doc. 38-1 at 9.
50 R. Doc. 35 at ¶ 86.


                                                    8
       Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 9 of 16



        In Plaintiffs’ opposition to the Motion to Dismiss, they assert they bring both a

procedural due process claim as well as a substantive due process claim.51 Interestingly,

in Plaintiff’s sur-reply,52 Plaintiffs address only their procedural due process claim.53 To

the extent Plaintiffs’ Second Amended Complaint may be construed as alleging both a

procedural due process claim and a substantive due process claim, both claims fail to meet

the pleading requirements under Twombly and, as a result, both claims are dismissed.

        A.       Plaintiffs’ Procedural Due Process Claim is Dismissed.

        “[T]he Due Process Clause provides that certain substantive rights—life, liberty,

and property—cannot be deprived except pursuant to constitutionally adequate

procedures.”54 Plaintiffs allege the fines they paid as a result of the ATES Ordinance

constitute a property interest protected by the Due Process Clause.55 Indeed, the payment

or threatened imposition of a monetary penalty under a red light camera ordinance or

statute has been held to be a property interest protected by the Due Process Clause.56 As

a result, the key issue to be determined by the Court is whether Plaintiffs have alleged

sufficient facts to support their claim the ATES Ordinance violates procedural due

process.

        Before the government deprives an individual of a property interest, procedural

due process requires the individual in jeopardy of serious loss must receive notice and an

opportunity to be heard.57 “All that is necessary is that the procedures be tailored in light


51 R. Doc. 43 at 4-7.
52 R. Doc. 47.
53 In Plaintiffs’ opposition to the Motion to Dismiss, Plaintiffs assert they bring both a procedural due

process claim as well as a substantive due process claim. R. Doc. 43 at 4-7. However, in Plaintiffs’ sur-reply,
Plaintiffs provide support only for their procedural due process claim. R. Doc. 47 at 2-6.
54 Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985).
55 R. Doc. 35 at ¶ 86.
56 Ware v. Lafayette City-Parish Consol. Gov't, No. 08-0218, 2009 WL 5876275, *7 (W.D. La. Jan. 6, 2009)

(citing Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (further citation omitted)).
57 Id. at 542.


                                                      9
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 10 of 16



of the decision to be made, ‘to the capacities and circumstances of those who are to be

heard.”58 Procedures ought to ensure timely and adequate notice detailing the

government’s action and a meaningful opportunity to present one’s case.59 In Mathews

v. Eldridge, the Supreme Court explained “‘[d]ue process is flexible and calls for such

procedural protections as the particular situation demands.’”60 As a result, resolution of

the issue of whether an administrative procedure is constitutionally sufficient “requires

analysis of the governmental and private interests that are affected.”61 More precisely, as

the Supreme Court set forth in Eldridge, “identification of the specific dictates of due

process generally requires consideration of three distinct factors: First, the private

interest that will be affected by the official action; second, the risk of an erroneous

deprivation of such interest through the procedures used, and the probable value, if any,

of additional or substitute procedural safeguards; and finally, the Government's interest,

including the function involved and the fiscal and administrative burdens that the

additional or substitute procedural requirement would entail.”62

        Notably, in Bevis v. City of New Orleans, another section of this district court,

subsequently affirmed on appeal, held the procedures established by the ATES Ordinance

to challenge a traffic camera ticket comport with procedural due process requirements.63

In that case, plaintiffs received notice of, and paid, monetary fines for alleged violations

captured by traffic cameras in New Orleans.64 The plaintiffs alleged the ATES Ordinance




58 Mathews v. Eldridge, 424 U.S. 319, 348 (1976) (quoting Goldberg v. Kelly, 397 U.S., at 268-69 (1970)).
59 Id. at 349; See Goldberg, 397 U.S. at 267-68.
60 424 U.S. 319, 334 (1976) (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).
61 Id. (citations omitted).
62 Id. at 335 (citing Goldberg, 397 U.S. at 263-71).
63 2010-cv-4161, 2011 WL 2899120, at *3 (E.D. La. July 18, 2011), aff’d on appeal, 686 F.3d 277, 280 (5th

Cir. 2012).
64 Id. at *1.


                                                   10
           Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 11 of 16



violated procedural due process because the ordinance was “missing” affirmative

defenses and an opportunities to present evidence or testimony. The district court held

the plaintiffs failed to state a factually plausible due process claim, explaining:

            . . . Plaintiffs claim that the ATES Ordinance is “missing” affirmative
            defenses and opportunities to present evidence or testimony. To the
            contrary, the ATES Ordinance explicitly provides for affirmative defenses.
            Additionally, the ATES Ordinance permits vehicle owners to request
            witnesses, including the officer who approved the Notice of Violation, be
            subpoenaed to testify at the administrative hearings.65

Further, as noted in Bevis, “ordinances with procedures similar to those provided for in

the ATES Ordinance have been found to satisfy the requirements of procedural due

process,”66 citing as support several decisions, including Mendenhall v. City of Akron.67

In that case, the Sixth Circuit held an “ordinance [which] provides for notice of the

citation, an opportunity for a hearing, provision for a record of the hearing decision, and

the right to appeal an adverse decision” did not violate procedural due process.68

            On a motion to dismiss, the Court is required to take Plaintiffs’ allegations as

true.69 In this matter, Plaintiffs allegations show the ATES Ordinance affords them notice

and opportunity to be heard:

      i.    Plaintiffs allege they received notice through the Notice of Violation.70 As set forth
            in the ATES Ordinance, to impose a civil penalty under the ordinance, a Notice of
            Violation must be timely mailed to the registered owner of the photographed
            vehicle and it must set forth a description of the violation, including the date, time,
            location, and recorded images.71

     ii.    Plaintiffs allege they were afforded an opportunity to be heard and Plaintiff
            Mestayer took advantage of this opportunity by requesting an administrative


65 Id. at *4 (internal citations and footnotes omitted).
66 Id. at *3 & n.14.
67 374 F. App’x. 598 (6th Cir. 2010).
68 Id. at 600.
69 Iqbal, 129 S.Ct. at 1949.
70 R. Doc. 1 at ¶ 11.
71 NEW ORLEANS, LA., CODE OF ORDINANCES ch. 154, art. XVII, § 154-1701(1) (2020).


                                                   11
        Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 12 of 16



         adjudication hearing.72 As the ATES Ordinance states, “[a] person receiving a
         Notice of Violation may contest the imposition of the civil penalty by appearing
         before the administrative adjudication bureau on or before the scheduled hearing
         date.”73

 iii.    Plaintiffs allege there was an opportunity to present evidence and testimony at the
         administrative adjudication hearing.74 The City must prove by a preponderance of
         the evidence the violation occurred and “the reliability of the automated traffic
         enforcement system.”75 Further, the ATES Ordinance allows for a vehicle owner to
         prove an affirmative defense to the imposition of civil liability by a preponderance
         of the evidence at the hearing.76

 iv.     Plaintiffs allege there were multiple stages of appellate review, which Plaintiff
         Mestayer took advantage of by appealing his case up to the First City Court for the
         City of New Orleans.77 The ATES Ordinance provides that an aggrieved person may
         appeal “to the traffic court, which shall have exclusive appellate jurisdiction of all
         such appeals. Any such appeal shall be filed within 30 days after the date of such
         decision. The traffic court shall have de novo review over such appeals.”78 Traffic
         court decisions may be appealed to the First City Court for the City of New Orleans
         or the Second City Court for the City of New Orleans.79 An appeal from a judgment
         rendered by First City Court or Second City Court shall be taken to the court of
         appeal.80

These procedures are virtually indistinguishable from the procedures held to be

constitutionally adequate in Bevis and Mendenhall.

         Weighing the three Eldridge factors to determine whether the procedures

employed were adequate, the Court finds the ATES Ordinance complies with procedural

due process requirements. The first Eldridge factor considered is the private interest that

will be affected by the official action. The Plaintiffs’ private interest is the property of

which they may be deprived through the fines imposed by the City. The second Eldridge




72 R. Doc. 1 at ¶ 17.
73 NEW ORLEANS, LA., CODE OF ORDINANCES ch. 154, art. XVII, § 154-1702(a) (2020).
74 R. Doc. 1 at ¶ 11.
75 Id. at § 154-1702(e).
76 NEW ORLEANS, LA., CODE OF ORDINANCES ch. 154, art. XVII, § 154-1702(f) (2020).
77 R. Doc. 1 at ¶¶ 13, 15, 18-19.
78 NEW ORLEANS, LA., CODE OF ORDINANCES ch. 154, art. XVII, § 154-1702(h)(1) (2020).
79 NEW ORLEANS, LA., CODE OF ORDINANCES ch. 154, art. XVII, § 50-148(b) (2020).
80 La. C. Civ. P. art. 5001(a).


                                                  12
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 13 of 16



factor requires an assessment of the risk of an erroneous deprivation of the private

interest through the procedures used and any potential probative value of additional or

substitute procedural measures. The risk of an erroneous deprivation of the Plaintiffs’

property through the procedures used is low because the ATES Ordinance provides for

notice, a hearing, the opportunity to present evidence, and several levels of appellate

review. The Court finds no potential probative value of additional or substitute procedural

measures. The third Eldridge factor requires a consideration of the government’s

functional, fiscal, and administrative interests in implementing such additional or

substitute procedures. In this case, the Court finds no additional or substitute measures

are needed and, as a result, the burden that any additional requirements would entail is

too great.81

         Plaintiffs have failed to set forth facts that, taken as true, would establish a

procedural due process violation. The only remaining issue is whether Plaintiffs should

be granted leave to amend the allegations supporting their procedural due process

claim.82 Plaintiffs already have been given an opportunity to amend their complaint to

add allegations regarding their § 1983 claims,83 and have established no reason why they

should be accorded a second opportunity. Although Rule 15(a) generally requires the

Court to “freely give” leave to amend “when justice so requires,”84 “[w]hen it is apparent,

however, that amendment will be futile, dismissal without leave to amend is



81 In their opposition and sur-reply to the Motion to Dismiss, Plaintiffs attempt to argue “the Plaintiffs are

not alleging that the processes it has established violate due process, but rather the fraudulent actions by
the City in implementing the program have tainted it, rendering it devoid of fairness in violation of
procedural due process.” R. Doc. 47 at 2. Plaintiffs’ allegations regarding fraud are related to their state law
claim, if anything.
82 The Court notes Plaintiffs do not expressly request leave to amend the allegations supporting their

procedural due process claim.
83 R. Doc. 34.
84 Fed. R. Civ. P. 15(a)(2); Leal v. McHugh, 731 F.3d 405, 417 (5th Cir. 2013).


                                                      13
      Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 14 of 16



appropriate.”85 Amendment is futile if the complaint as amended would be subject to

dismissal.86 The Court finds allowing Plaintiffs to replead their procedural due process

claim would be futile. It is clear to the Court that adequate procedural due process

protections already are in place. The Plaintiffs are not granted leave to amend and the

City’s motion to dismiss Plaintiff’s procedural due process claim is granted.

        B.      Plaintiffs’ Substantive Due Process Claim is Dismissed.

        To the extent Plaintiffs bring a claim for violation of their substantive due process

rights, they conflate substantive due process, which protects certain fundamental rights,

with procedural due process, which prohibits the deprivation of protected liberty and

property interests without adequate procedures. “Substantive due process depends on the

existence of a fundamental liberty interest.”87 Courts are usually leary about reading in

new rights into substantive due process claims.88 “Only state action that impinges on a

fundamental right is subject to evaluation under substantive due process.”89 The Plaintiffs

have not alleged they were denied a fundamental right. The interest at stake in this case

is a $110 fine for a traffic violation.90 “The Supreme Court has never held that a property

interest so modest is a fundamental right.”91 Instead, modest fines and penalties have

been found not to constitute a protected property right.92 Protection from arbitrary action




85 Valdery v. Louisiana Work Com’n, Civ. Action 15-01547, 2015 WL 5307390, at *2 (E.D. La. Sept. 10,
2015) (citing Forman v. Davis, 371 U.S. 178, 182 (1962); Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir.
2004)).
86 Varela v. Gonzales, 773 F.3d 704, 707 (5th Cir. 2014).
87 Idris v. City of Chicago, 552 F.3d 564, 566 (7th Cir. 2009)(citing Washington v. Glucksberg, 521 U.S.

702, 719-22 (1997)).
88 See Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992).
89 Idris, 552 F.3d at 566.
90 R. Doc. 1, Ex. A, C, and D. Plaintiff Wong was fined for two separate violations in the amounts of $75 and

$110, respectively.
91 Idris, 552 F. 3d at 566.
92 Id. at 564.


                                                     14
         Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 15 of 16



is the essence of substantive due process.93 Plaintiffs have made no allegations that the

ATES Ordinance is arbitrary or is a plain abuse of power. Neither have Plaintiffs alleged

the ATES Ordinance is unreasonable, arbitrary or capricious or that the means chosen to

enforce the traffic laws have no real and substantial relationship to the object of the law.

The Plaintiffs have failed to state a substantive due process claim upon which relief can

be granted. Accordingly, the Plaintiffs are not granted leave to amend and the City’s

motion to dismiss Plaintiffs’ substantive due process claim is granted.

III.      The Court Declines to Exercise Supplemental Jurisdiction Over
          Plaintiffs’ Remaining State Law Unjust Enrichment and Fraud Claims.

          In considering whether to exercise supplemental jurisdiction, it is appropriate for

the Court to consider “judicial economy, convenience, and fairness.”94 Further, 28 U.S.C.

§ 1367(c)(3) states that the Court may decline to exercise supplemental jurisdiction when

it “has dismissed all claims over which it has original jurisdiction.” Such is the case in this

matter, as all federal law claims have been dismissed at an early stage of the litigation.

Accordingly, the Court grants the City’s motion and dismisses without prejudice the

Plaintiffs’ state law unjust enrichment and fraud claims.




93   Ohio Bell Telephone Co. v. Public Utilities Commission, 301 U.S. 292, 302 (1937).
94   United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966).

                                                      15
         Case 2:19-cv-14432-SM-DMD Document 48 Filed 06/23/20 Page 16 of 16



                                   CONCLUSION

          IT IS ORDERED that the City’s Motion to Dismiss95 is GRANTED. Plaintiffs’

federal mail and wire fraud claims and procedural and substantive due process claims

under § 1983 against the City are DISMISSED WITH PREJUDICE. Plaintiffs’ state

law unjust enrichment and fraud claims against the City are DISMISSED WITHOUT

PREJUDICE.

          IT IS FURTHER ORDERED that the City’s request for oral argument on the

motion to dismiss96 is DENIED AS MOOT.


          New Orleans, Louisiana, this 23rd day of June, 2020.


                                               _____________________________
                                                       SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




95   R. Doc. 38.
96   R. Doc. 39.

                                          16
